Exhibit 10.1 SECURITIES PURCHASE AGREEMENT AMONG US IMAGING HOLDING, LLC, CLEARWATER RESOURCES, INC., BRADENTON RESOURCES, INC., MRI-SOUTH UMBERTON, INC., MORGAN MEDICAL CORPORATION, CHARLOTTE RESOURCES, INC., JACKSONVILLE RESOURCES, INC., DIAGNOSTIC IMAGING RESOURCES, L.L.C. AND MORGAN MEDICAL HOLDINGS, INC. Dated as of March 11, 2009 1 SECURITIES PURCHASE AGREEMENT SECURITIES PURCHASE AGREEMENT, dated as of March 11, 2009 (the “Agreement”), among US Imaging Holding, LLC, a limited liability company organized under the laws of Nevada and a wholly owned subsidiary of Axcess Medical Imaging Corporation, a Delaware corporation (the “Purchaser”), Diagnostic Imaging Resources, L.L.C. (“Diagnostic Imaging”), a limited liability company organized under the laws of Delaware, Morgan Medical Holdings, Inc., a corporation organized under the laws of Colorado (“Morgan Medical” and, together with Diagnostic Imaging, the “Sellers”), Clearwater Resources, Inc., a corporation organized under the laws of Delaware (“Clearwater”), Bradenton Resources, Inc., a corporation organized under the laws of Delaware (“Bradenton”), MRI-South Umberton, Inc., a corporation organized under the laws of Florida (“MRI-South”), Morgan Medical
